Citation Nr: 0909933	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to service-connected disability.

5.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2008 and June 2008.  This 
matter was originally on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the Veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claims.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA. 38 U.S.C.A. § 5103A.  This duty to assist includes the 
requirement that VA make reasonable efforts to acquire all 
relevant records pertaining to the claimants active military, 
naval, or air service that are held or maintained by a 
government entity.  Following a review of the claims file, 
the Board finds that further development is required under 
the VCAA regarding the Veteran's claim.

The Veteran is seeking service connection for diabetes 
mellitus and associated disabilities, claimed as a result of 
exposure to herbicides.  The Veteran's medical records 
establish a current diagnosis of diabetes mellitus many years 
after service. In general, VA regulations allow for 
presumptive service connection for Veterans suffering from 
diabetes mellitus who have been exposed to Agent Orange 
during service.  38 C.F.R. §§ 3.307(a)(1) and 3.309(e) 
(2008).

In this case, however, the Veteran asserts that he was 
exposed to Agent Orange while stationed at NKP and at Ramesan 
Army Station near Udorn where the perimeters of the secure 
areas were defoliated.  The Veteran also asserts that he was 
assigned to Keesler Air Force Base in Mississippi which is on 
a list of locations where Agent Orange was used.

In addition, the Veteran's personnel records show that he was 
stationed in July 1969, he was at Keesler AFB in Mississippi 
and that he spent 109 days in Thailand from August 26, 1975 
to December 1975.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

It does not appear that the required evidentiary development 
procedures have been followed.  The Court has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  The Board concludes 
that this matter must be remanded for compliance with the 
procedures set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:

1.	Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n).

2.	After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




